Case: 2:19-cv-00119-MHW-EPD Doc #: 49-4 Filed: 11/14/19 Page: 1 of 1 PAGEID #: 312




  AVENATTI & ASSOCIATES, APC




              Statement Regarding Who Is Paying Ms. Clifford’s Legal Fees
                                  Michael J. Avenatti

  May 10, 2018 - Despite the fact that I have answered this repeatedly, many refuse to
  accept the answer. They do so as part of a diversion aimed at distracting from the facts
  and evidence of our cases and because they want to develop a false narrative that they
  can then use to undercut our credibility. We will not stand for it.

  Once again (for at least for the 20th time) - ALL fees and expenses of this case have
  either been funded by our client, Ms. Stephanie Clifford, or by donations from our
  crowdjustice.com page. Please re-read that if you are unclear. Read it again if need be.
  Keep reading it until you get it.

  Further, no political party or PAC is funding this effort. No left wing conspiracy group is
  behind this. And no big fat cat political donors are leading the charge. Get over it.

  This is a search for the truth. And in the spirit of Ms. Clifford’s courage, we are not going
  away anytime soon.




                                            EXHIBIT
                                                         exhibitsticker.com




                                               D
